          Case 2:20-cv-00671-JCM-NJK Document 26 Filed 06/02/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9   SHAUN GOODRICH,
                                                           Case No.: 2:20-cv-00671-JCM-NJK
10            Plaintiff(s),
                                                                          ORDER
11   v.
12   CALLVILLE BAY RESORT & MARINA, et
     al.,
13
              Defendant(s).
14
15         To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
16 1(a). The parties are hereby ORDERED to file a joint proposed discovery plan no later than June
17 5, 2020.
18         IT IS SO ORDERED.
19         Dated: June 2, 2020
20                                                               ______________________________
                                                                 Nancy J. Koppe
21                                                               United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
